January 30, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Calvert Cash Reserves File numbers 2-76527 and 811-03418 Ladies and Gentlemen: As counsel to Calvert Cash Reserves (the "Trust"), it is my opinion, based upon an examination of the Trust's Declaration of Trust and By-Laws and such other original or photostatic copies of Trust records, certificates of public officials, documents, papers, statutes, and authorities as I deemed necessary to form the basis of this opinion, that the securities being registered by this Post-Effective Amendment No. 41 of the Trust will, when sold, be legally issued, fully paid and non-assessable. Consent is hereby given to file this opinion of counsel with the Securities and Exchange Commission as an Exhibit to the Trust's Post-Effective Amendment No. 41 to its Registration Statement. Sincerely, /s/ Lancelot A. King Lancelot A. King Associate General Counsel
